PER CURIAM.
Appellant, Lovitto Melecio, appeals his conviction and sentence of robbery with a firearm, attempted robbery and two counts of conspiracy to commit armed robbery. Appellant raises several issues on appeal, only one of which we find meritorious.
Appellant contends, and the State concedes, that the record establishes the existence of a single conspiracy, as opposed to two separate and distinct conspiracies. The State argues, however, that the error is harmless because eliminating one of three, concurrent 15-year sentences — all concurrent to a life sentence. — would have no effect on appellant’s time in prison. Florida courts generally do not adhere to the concurrent sentence doctrine, which is essentially what the State is advocating. Leonard v. State, 760 So.2d 114 (Fla.2000); Seccia v. State, 786 So.2d 12 (Fla. 1st DCA 2001); Grant v. State, 756 So.2d 1042 (Fla. 2nd DCA 2000). Accordingly, we reverse appellant’s conviction as to Count VI, which charges a second conspiracy, and vacate appellant’s adjudication and sentence on that count.
WOLF, C.J., BROWNING, and HAWKES, JJ., concur.